Citation Nr: 1734418	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  15-35 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence supports a finding that the Veteran's degenerative spondylosis with residuals of disc herniation status post cervical fusion is related to his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative spondylosis with residuals of disc herniation status post cervical fusion have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for a cervical spine disability, which he asserts he developed as a result of a fall during active duty service.

The evidence demonstrates a diagnosis of degenerative spondylosis with residuals of disc herniation status post cervical fusion.  Furthermore, the Veteran's service treatment records document an in-service fall as described by the Veteran with later complaints of back pain.  The Veteran asserts that when he fell his chin was pushed into his chest.  Notably, service connection is already in effect for right arm and lumbar spine disabilities stemming from the same fall.  Accordingly, the remaining question for resolution is whether the Veteran's current cervical spine disability is related to the fall.  

In September 2012, a physician's assistant, D.P., wrote that the Veteran had been a patient in his office since December 2008 and had undergone two surgeries in the cervical region.  D.P. opined that the in-service fall as described by the Veteran was the underlying cause of the Veteran's current disability and pain.  In April 2013, a private physician in the same practice as D.P., Dr. N.D., also opined that the Veteran's neck pain began following the in-service fall.  In December 2014, Dr. N.D. further described the mechanism of injury and again opined that the Veteran's current neck disability and pain were related to the in-service fall.  

Conversely, when the Veteran underwent VA examination in November 2014, the examiner diagnosed degenerative spondylosis with residuals of disc herniation status post cervical fusion and opined that it was less likely than not related to the Veteran's in-service fall.  In support of the opinion, the examiner noted the in-service documentation of the fall and complaints of back pain, and explained only that a fall as described by the Veteran would likely have resulted in a head injury requiring treatment, which was not noted in the record.  

Upon review, the Board finds the evidence weighs in favor of a finding that the Veteran's cervical spine disability is related to his in-service fall.  In that regard, the Veteran's treating providers opined that his current cervical spine condition began in service.  Further, the Board finds it probative that VA has previously granted service connection for other disabilities which the Veteran's providers also opined were related to the fall.  Additionally, while the November 2014 VA opinion was negative, the only rationale the examiner put forth was that a head injury would likely have occurred and was not documented in the records.  The Board finds this reasoning speculative at best.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  

Furthermore, the Veteran has consistently and credibly asserted that his symptoms began following the fall.  While the Veteran is not necessarily competent to diagnose his cervical spine disability, he is competent to give evidence regarding his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board notes that a veteran's lay statements may be sufficient evidence in any claim for service connection.  See 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

Accordingly, service connection for degenerative spondylosis with residuals of disc herniation status post cervical fusion is granted.  




ORDER

Entitlement to service connection for degenerative spondylosis with residuals of disc herniation status post cervical fusion is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


